t c no united_states tax_court michael patrick and debye lee leahy petitioners v commissioner of internal revenue respondent docket no 17199-06l filed date ps filed a petition pursuant to sec_6330 i r c challenging r’s determination concerning collection of ps’ unpaid income_tax for the years ps requested that their case be conducted under the small_tax_case procedures authorized by sec_7463 i r c in the case of an appeal under sec_6330 to the tax_court of a determination in which the unpaid tax does not exceed dollar_figure on the date respondent issued the notice_of_determination the total amount of unpaid tax exceeded dollar_figure nevertheless ps contend that because they dispute less than dollar_figure of the underlying tax_liability this case should proceed under the small_tax_case procedures of sec_7463 i r c held for a case to qualify for the small_tax_case procedures under sec_7463 i r c the total amount of unpaid tax which includes interest and penalties calculated as of the date of the notice_of_determination cannot exceed dollar_figure the amount of the underlying tax_liability in dispute is irrelevant therefore this case is not eligible to be conducted under the small_tax_case procedures of sec_7463 i r c michael patrick and debye lee leahy pro sese john r bampfield for respondent opinion ruwe judge pursuant to sec_6330 petitioners filed a petition for review of respondent’s notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination petitioners request that this case be conducted under sec_7463 which provides for what are commonly referred to as small_tax_case or s_case procedures where a taxpayer is challenging a collection determination in which the unpaid tax does not exceed dollar_figure in this opinion we decide whether this case is eligible to proceed as a small_tax_case unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure sec_7463 and rule b generally allow disputes in small tax cases to be decided in proceedings in which the normally applicable procedures and evidentiary rules are relaxed on date this court held that the dollar_figure limit in sec_7463 refers to the total amount of unpaid tax including interest and penalties which the commissioner has determined to collect schwartz v commissioner 128_tc_6 respondent argues that this case cannot proceed as a small_tax_case because the total amount of unpaid tax on the date he issued the notice_of_determination exceeded dollar_figure petitioners do not dispute respondent’s assertion that the aggregate unpaid tax that respondent determined to collect for the years through exceeded dollar_figure on the date of respondent’s notice_of_determination nevertheless petitioners argue that a sec_6330 collection case may be conducted under the small_tax_case procedures of sec_7463 when the amount of the underlying tax_liability in dispute is less than dollar_figure in their petition they agree to dollar_figure of the underlying tax_liability petitioners argue that the remaining amount of the underlying tax_liability which they dispute i sec_3 sec_7463 refers to the amount of unpaid tax in a sec_6330 collection case any reference in the internal_revenue_code to tax with exceptions not applicable to this case shall be deemed to include interest and penalties sec_6601 sec_6665 schwartz v commissioner 128_tc_6 table n the fact that the unpaid tax for each individual year did not exceed dollar_figure was held to be irrelevant schwartz v commissioner supra pincite respondent alleges that the amount of unpaid tax on the date of the notice_of_determination was dollar_figure less than dollar_figure making this case eligible to proceed under the small_tax_case procedures respondent argues that the amount of the underlying tax_liability in dispute is not relevant to determining small_tax_case eligibility in a sec_6330 collection case because eligibility is measured by the amount of unpaid tax that the commissioner has determined to collect not the amount of the underlying tax_liability in dispute sec_7463 provides sec_7463 additional cases in which proceedings may be conducted under this section --at the option of the taxpayer concurred in by the tax_court or a division thereof before the hearing of the case proceedings may be conducted under this section in the same manner as a case described in subsection a in the case of-- a petition to the tax_court under sec_6015 in which the amount of relief sought does not exceed dollar_figure and an appeal under sec_6330 to the tax_court of a determination in which the unpaid tax does not exceed dollar_figure in their last filing with the court petitioners state petitioner sic argues that this determination should be conducted under ‘s case’ procedures as the amount in dispute is not the fall sic amount of the determination dollar_figure petitioner sic does not dispute dollar_figure of this determination the amount of dispute is dollar_figure which is below the dollar_figure threshold we attribute to a math error the dollar_figure difference between the amount respondent determined and the sum of the tax petitioners conceded plus the alleged amount in dispute sec_6330 was amended by the pension_protection_act of publaw_109_280 120_stat_1019 for determinations made after the date which is days after date the amendment eliminated subsec d a however continued unlike the dollar limitation in sec_7463 that refers to the amount of the deficiency placed in dispute the dollar limitation in sec_7463 refers to the amount of unpaid tax sec_7463 not sec_7463 controls whether continued the reference to subsec d a in sec_7463 was not changed in any event the amendment does not affect this case because the determination was made on date see schwartz v commissioner supra pincite n sec_7463 provides sec_7463 in general --in the case of any petition filed with the tax_court for a redetermination of a deficiency where neither the amount of the deficiency placed in dispute nor the amount of any claimed overpayment exceeds-- dollar_figure for any one taxable_year in the case of the taxes imposed by subtitle a dollar_figure in the case of the tax imposed by chapter dollar_figure for any one calendar_year in the case of the tax imposed by chapter or dollar_figure for any taxable_period or if there is no taxable_period taxable_event in the case of any_tax imposed by subtitle d which is described in sec_6212 relating to a notice_of_deficiency at the option of the taxpayer concurred in by the tax_court or a division thereof before the hearing of the case proceedings in the case shall be conducted under this section notwithstanding the provisions of sec_7453 such proceedings shall be conducted in accordance with such rules of evidence practice and procedure as the tax_court may prescribe a decision together with a brief summary of the reasons therefor in any such case shall satisfy the requirements of sec_7459 and sec_7460 the instant sec_6330 collection case qualifies for the small_tax_case procedures therefore we look to the amount of unpaid tax that respondent has determined to collect not the amount of the underlying tax_liability in dispute to decide whether this case may proceed under the small_tax_case procedures of sec_7463 schwartz v commissioner supra it is true that in certain limited circumstances a taxpayer can dispute all or a portion of the underlying tax_liability in a sec_6330 collection case see 114_tc_176 however the fact that petitioners are disputing less than dollar_figure of the underlying tax_liability has no relevance to the application of the dollar limit in sec_7463 sec_7463 applies to the case of an appeal under sec_6330 to the tax_court of a determination in which the unpaid tax does not exceed dollar_figure emphasis added we hold that for a case to qualify for the small_tax_case procedures under sec_7463 the total amount of unpaid tax that the commissioner has determined to collect cannot exceed dollar_figure the amount of the underlying tax_liability in dispute is irrelevant respondent cites schwartz for the proposition that the amount of unpaid tax including interest and penalties should in schwartz the taxpayers were not disputing the amount of their underlying tax_liability schwartz v commissioner supra pincite n be determined as of the date of the notice_of_determination in schwartz we did not explicitly decide when the amount of unpaid tax should be calculated for purposes of applying the dollar limit in sec_7463 even though petitioners do not dispute respondent’s assertion that the amount of unpaid tax should be determined as of the date of the notice_of_determination this issue concerns the court’s authority to proceed under sec_7463 and is in the nature of a jurisdictional question which may be raised sua sponte at any timedollar_figure 129_tc_1 __ slip op pincite see schwartz v commissioner t c pincite 127_tc_109 this court has previously held that the date of filing a petition under sec_6015 for relief from joint liability is the date on which the amount of relief sought should be calculated for purposes of deciding whether a sec_6015 stand-alone case may proceed under the small_tax_case procedures of sec_7463 petrane v commissioner supra at __ slip op pincite sec_7463 refers to the case of a petition to the tax_court under sec_6015 in which the amount of relief sought does not exceed dollar_figure emphasis there is no question that we have jurisdiction to review respondent’s determination under sec_6330 the question is whether we can decide this matter as a small_tax_case under sec_7463 schwartz v commissioner t c pincite n added the words in which in sec_7463 can logically refer back only to a petition not to the tax_court or sec_6015 while the petition date was the appropriate date on which to calculate the amount of spousal relief sought for purposes of sec_7463 the proper date to calculate the amount of unpaid tax in a sec_6330 collection case must be analyzed separately under the specific but different language of sec_7463 respondent alleges that the amount of unpaid tax on the date of the notice_of_determination exceeds dollar_figure and petitioners do not dispute this if the date of the notice_of_determination is the date for determining the amount of unpaid tax for purposes of sec_7463 then this case cannot proceed as a small_tax_case however if a subsequent date such as the date of filing the petition is the relevant date we would have to ascertain the unpaid tax on that later date occurrences after issuance of the notice_of_determination such as abatements payments or credits could decrease the amount of unpaid tax as of any subsequent date the amount of unpaid tax depends on the amount of accrued interest as of a particular date therefore it is necessary to decide the date on which the amount of unpaid tax should be calculated for purposes of applying the dollar limit in sec_7463 sec_7463 refers to the case of an appeal under sec_6330 to the tax_court of a determination in which the unpaid tax does not exceed dollar_figure emphasis added the words in which could conceivably refer back to either an appeal or a determination an appeal within the meaning of sec_7463 occurs when the taxpayer petitions the tax_court however if the words in which were meant to refer to an appeal then inclusion of the words of a determination immediately preceding in which the unpaid tax does not exceed dollar_figure would be rendered surplusage and could have been omitted statutory language is interpreted by giving each word its plain obvious and rational meaning am tobacco co v patterson 456_us_63 263_us_179 103_tc_285 n affd 65_f3d_329 3d cir fundamental principles of statutory construction generally preclude us from reading a statute in such a way as to render statutory language mere surplusage 126_tc_215 see also 404_us_293 ndollar_figure failure to give any meaning to the words of a determination in interpreting sec_7463 would violate these canons of statutory construction in addition it is a general_rule of style and composition to position a modifying word or clause close to the term it explains in order to avoid awkwardness confusion and ambiguity see strunk white the elements of style 4th ed see also richmond legal writing form and function the clause in which the unpaid tax does not exceed dollar_figure acts as a modifier to a noun and the noun determination immediately precedes in which the unpaid tax does not exceed dollar_figure we conclude that the dollar_figure limit refers to the total unpaid tax as of the date of the determination accordingly we hold that for purposes of deciding whether a sec_6330 collection case may proceed under the small_tax_case procedures provided for in sec_7463 the date the commissioner issues the notice_of_determination is the date on which the amount of unpaid tax should be calculateddollar_figure the total unpaid tax on the date respondent issued the notice_of_determination exceeds the dollar_figure limit provided in sec_7463 we will therefore deny petitioners’ request to have this case proceed under the small_tax_case procedures to reflect the foregoing an appropriate order will be issued the total amount of unpaid tax is often omitted from notices of determination issued pursuant to sec_6330 the commissioner could assist taxpayers and the court if he were to calculate the total unpaid tax as of the date of the sec_6330 notice_of_determination and include it in the notice
